DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. 2013/0267788 (hereinafter as Duan B) and further in view of Ueda et al. US5,681,260.
For claim 1, 
Duan B discloses a “system (apparatus 1100; fig 13; [0037]) for controlling movement of a magnetic capsule (capsule apparatus 100; fig 1; [0028]) in a human GI track, comprising; 
a magnetic dipole (magnetic dipole 102; fig 1; [0028]) for placement in a human GI track, 
the magnetic dipole is enclosed in the magnetic capsule, having a length, wherein the magnetic dipole is parallel to the length of the magnetic capsule, wherein the length is a longest dimension of the capsule (fig 1; [0028]); 
an external magnet control system, including one magnetic generator (magnet 1102; fig 12; [0037]), each having a having permanent magnetic dipole ([0037] describes these as magnets and are not described as electromagnets; also no electric power is provided to the magnetic balls, i.e. are not electromagnets), and each magnetic generator is configured to generate five degrees of freedom of movement ([0037] describes the motors to move the magnetic balls in 5 degrees of freedom, i.e. xyz directions and rotations in two axes), that can apply combined external translational and or rotational magnetic field force to the magnetic capsule endoscope ([0037])
a control system (servo motors for moving the external magnet, e.g. 1106, 1108, etc.; [0037]) for moving the magnetic generator to manipulate the magnetic capsule along an axis in a desired direction of movement”.
Duan B does not disclose the invention where the external magnets are comprised of two magnets, i.e. “an external magnet control system, including two magnetic generators” and the corresponding control system “for moving two magnetic generators”.  Ueda teaches a magnetic control system where the external magnetic force is generated by two magnetic sources (66A, 66B; figs 8A, 8B), above and below the object to be controlled.  This teaching is specifically directed toward the magnetic control apparatus being configurable with a magnet on top of and below the patient as seen in figs 7, 8A, and 8B.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ueda into the invention of Duan B in order to duplicate the magnet 1102 of Duan B (note: [0035] Duan mentions “multiple external control magnet(s)”) below the patient as Ueda teaches and provide the corresponding control, as it amounts to mere duplication of existing parts giving rise to a predictable outcome, because it reduces the magnetic strength requirement of the external magnets as two magnetic sources are provided in place of one and allows for a finer control of the capsule.
For claim 2, modified Duan B discloses the “system of claim 1, wherein the two magnetic generators in the external magnetic control system are two magnetic balls (Duan B: [0037])”.
For claim 3, modified Duan B discloses the “system of claim 1, wherein the two magnetic generators have equal magnetic dipoles (Duan B as modified in claim 1 duplicates the upper magnet to below the patient, providing for the claimed magnetic generators having equal magnetic dipoles.  Also, Ueda: figs 8A, 8B show elements 66A and 66B as the same.  Additionally, in Ueda’s description of the magnetic sources at 10:65-11:6 or elsewhere, there is no description or detail of any difference in the strength of the magnetic dipoles)”.
For claim 4, modified Duan B discloses the “system of claim 1, wherein the two magnetic generators in the external magnetic control system are placed on opposing sides (Ueda: figs 8A, 8B) of the magnetic capsule. 
For claim 5, modified Duan B discloses the “system of claim 4, wherein the two magnetic generators in the external magnetic control system are placed above and below (Ueda: figs 8A, 8B) the magnetic capsule”.
For claim 6, Duan B does not disclose the “system of claim 2, wherein one magnetic generator in the external magnetic control system is placed above a surface of a patient with an adjustable vertical distance between 5-25 cm, said distance is from a center of the magnet dipole of the one magnetic generator to the surface of the patient”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made in order to configure the system, e.g. as claimed because these are common dimensions and distances of the human body, e.g. the thickness of a common adult human torso may range from 15cm-25cm, with variations on both ends of the range, allowing for operation of the device within the claimed range.  Additionally, the equations containing distances in [0032-0033] of Duan B are considered to provide for operation of the device in a range including 5-25cm, which is a typical operation distance as seen e.g. in Ueda fig 7.
For claim 7, Duan B does not disclose the “system of claim 3, wherein each magnetic generator in the external magnetic control system can be moved laterally in a 20 cm range”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made in order to configure “system of claim 3, wherein each magnetic generator in the external magnetic control system can be moved laterally in a 20 cm range” because these are common dimensions and distances of the human body, e.g. the thickness of a common adult human torso may range from 15cm-25cm, with variations on both ends of the range, allowing for operation of the device within the claimed range.  Additionally, the distances depicted in fig 13 of Duan B is considered to encompass a range of 20cm.
For claim 8, modified Duan B discloses the “system of claim 1, wherein two magnetic generators are made of the same materials (Ueda: figs 8A, 8B show elements 66A and 66B as the same.  Additionally, in Ueda’s description of the magnetic sources at 10:65-11:6 or elsewhere, there is no description or detail of any difference in the material makeup of the magnetic dipoles)”.
For claim 9, modified Duan B discloses the “system of claim 1, wherein two magnetic generators have equal sizes (Ueda: figs 8A, 8B)”.
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Applicant provides four arguments (pg 8).
For applicant’s first argument with respect to the “individually” claim limitation, the applicant has misconstrued the combination provided in the rejection.  The rejection has been clarified to describe the magnet of Duan is to be replicated in light of the Ueda, which teaches a capsule can be controlled by dual magnets.  The arm structure of Ueda is not relied upon in the combination.
For applicant’s second argument with respect to the five degrees of movement individually, this is rebutted by the clarification of the combination of the prior art as given in the rejection of claim 1.
For applicant’s third argument with respect to claim 3, this is rebutted by the clarification of the combination of the prior art as given in the rejection of claim 1.
For applicant’s fourth argument with respect to the operating distances of claim 6, the rejection does not solely rely on the thickness of the human torso to disclose the features of the claim, but rather uses this measure as providing a reasonable range of operation, including the distance equations provided by Duan B and the figures of the apparatus in both references (see text of rejection).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795   


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795